UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-158713 HOME TOUCH HOLDING COMPANY (Exact Name of Registrant as Specified in Its Charter) NEVADA 26-4309660 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 703 Liven House, 61-63 King Yip Street, Kwun Tong, Hong Kong 85-2-2111-0121 (Address of Principal Executive Offices and Issuer’s Telephone Number, including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x As of November 8, 2010, the issuer had outstanding 3,500,000 shares of common stock. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION ITEM 1 Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 and March 31, 2010 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Six Months Ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2010 and 2009 3 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months Ended September 30, 2010 4 Notes to Condensed Consolidated Financial Statements 5 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 23 ITEM 4 Controls and Procedures 23 PARTII OTHER INFORMATION 23 ITEM 1 Legal Proceedings 23 ITEM 1A Risk Factors 23 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 3 Defaults upon Senior Securities 24 ITEM 4 (Removed and Reserved) 24 ITEM 5 Other Information 24 ITEM 6 Exhibits 24 SIGNATURES 25 PARTI-FINANCIAL INFORMATION ITEM 1.Financial Statements HOME TOUCH HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 (Currency expressed in United States Dollars (“US$”), except for number of shares) September 30, 2010 March 31, 2010 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Amount due from a related party Marketable securities, available-for-sale - Inventories, net Deposits and other current assets Total current assets Non-current assets: Plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Customer deposit Customer deposit from a related party Current portion of long-term bank loan Accrued liabilities and other payables Total current liabilities Long-term liabilities: Long-term bank loan Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized; 3,500,000 and 2,000,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) - Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 1 HOME TOUCH HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended September 30, Six months ended September 30, REVENUES, NET: Product sales $
